ORIGINAL                                        04/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0425


                                          DA 21-0425


JAY DONALD WITKOWSKI,                                                    APR    0 Li   2022
                                                                       Bovven Ureenvvood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
              Petitioner and Appellant,

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant Jay Donald Witkowski has filed a fifth motion for a 30-day extension of
time within which to file his opening brief.
       In his motion he states he is still waiting for a response from the Court regarding his
request for appointment of counsel. The Court denied his motion for appointment of
counsel on September 2, 2021, and his motion for reconsideration on November 2, 2021.
Appellant is not entitled to appointment of counsel.
       Upon consideration of Appellant's motion,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until Ma .L
                        i .3.., 2022, within which to file his opening brief.
       DATED this 11       day of April, 2022.
                                                   For the Court,




                                                                 Chief Justice